DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2019 is being considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  Applicant must delete the extra comma next to the period.  Further claims 17, 18, 28 & 29 are objected to because of the following informalities:  Applicant wrote “in next one cycle” when it would appear as though Applicant may have meant to write –in a next one cycle—or –in one cycle--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12, 24 & 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muratov et al. (US 10,135,305).

Muratov discloses:
In regard to claim 12: (New) 
A driving circuit for driving a plurality of transmitter-side coupling circuits of a wireless power transmitter (Figs 2A-B, 5 & 8 Items 4, 10 & 12) comprising: an inverting circuit (Figs 2A-B, 5 & 8 Item 4) configured to generate an AC current at two output terminals by converting a DC current (Figs 2A-B, 5 & 8 Items 2, 4, 10 & 12), wherein said plurality of transmitter-side coupling circuits (Figs 2A-B, 5 & 8 Items 10 & 12) are coupled in parallel between said two output terminals (Figs 2A-B, 5 & 8 Items 10 & 12 i.e. clearly shown to be connected in parallel); a control circuit (Figs 2A-B, 5 & 8 Item 5) configured to control said inverting circuit (Figs 2A-B, 5 & 8 Items 5 & 4) to generate said AC current having a corresponding frequency for driving one selected transmitter-side coupling circuit (Figs 2A-B, 5 & 8 Items 5, 4, 10 & 12 i.e. high and low frequencies); and wherein the remaining transmitter-side coupling circuits are out of operation (Figs 2A-B, 5 & 8 Items 5, 4, 10 & 12 & Col. 8 Lines 1-31) .



 (New) 
A wireless power transmitter, having a plurality of transmitter-side coupling circuits (Figs 2A-B, 5 & 8 Items 4, 10 & 12), and a driving circuit for driving said transmitter-side coupling circuits (Figs 2A-B, 5 & 8 Items 4, 10 & 12), comprising: an inverting circuit (Figs 2A-B, 5 & 8 Item 4) configured to generate an AC current at two output terminals by converting a DC current (Figs 2A-B, 5 & 8 Items 2, 4, 10 & 12), wherein said plurality of transmitter-side coupling circuits (Figs 2A-B, 5 & 8 Items 10 & 12) are coupled in parallel between said two output terminals (Figs 2A-B, 5 & 8 Items 10 & 12 i.e. clearly shown to be connected in parallel); a control circuit (Figs 2A-B, 5 & 8 Item 5) configured to control said inverting circuit (Figs 2A-B, 5 & 8 Items 5 & 4) to generate said AC current having a corresponding frequency for driving one selected transmitter-side coupling circuit (Figs 2A-B, 5 & 8 Items 5, 4, 10 & 12 i.e. high and low frequencies); and wherein the remaining transmitter-side coupling circuits are out of operation (Figs 2A-B, 5 & 8 Items 5, 4, 10 & 12 & Col. 8 Lines 1-31).

In regard to claim 26: (New)
 A control method for driving a plurality of transmitter-side coupling circuits (Figs 2A-B, 5 & 8 Items 4, 5, 10 & 12) having different operation frequencies (Figs 2A-B, 5 & 8 Items 5, 4, 10 & 12 i.e. high and low frequencies) coupled in parallel between two output terminals of an inverting circuit of a wireless power transmitter (Figs 2A-B, 5 & 8 Items 4, 10 & 12 i.e. clearly shown to be connected in parallel), the control method comprising: converting a DC current to generate an AC current with a predetermined frequency in accordance with the operation frequency of one selected transmitter-side coupling circuit (Figs 2A-B, 5 & 8 Items 5, 4, 10 & 12 i.e. high and low frequencies); controlling said selected transmitter-side coupling circuit to operate correspondingly; and controlling remaining transmitter-side coupling circuits to be out of operation (Figs 2A-B, 5 & 8 Items 5, 4, 10 & 12 & Col. 8 Lines 1-31).


Claim(s) 12, 14, 15, & 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jeong et al. (US 2016/0079797).

Jeong discloses:
In regard to claim 12: (New) 
A driving circuit for driving a plurality of transmitter-side coupling circuits of a wireless power transmitter (Figs 10, 11, & 12 Item A), comprising: an inverting circuit (Figs 10, 11, & 12 Items 111b1 & 111b2) configured to generate an AC current at two output terminals by converting a DC current (Figs 10, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals (Figs 10, 11, & 12 Items 111b1 and 11b2, and Tx1 & Tx2 i.e. illustrated or arrangeable by the fact that all elements are grounded); a control circuit (Figs 10, 11, & 12 Item 111a) configured to control said inverting circuit to generate said AC current having a corresponding frequency for driving one selected transmitter-side coupling circuit (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards); and wherein the remaining transmitter-side coupling circuits are out of operation (Figs 8A, 10, 11, & 12 Items 111a, 111b1, 111b2, Tx1, & Tx2, & Pars. [0077-0078] and [0126-0129] i.e. see chart 8A and further capable with 111a).
In the alternative if Jeong does not explicitly disclose wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals it would have been obvious to one of ordinary skill in the art at the time of the invention to have concluded that the plurality of transmitter-side coupling circuits could have been arranged with a common node other than ground (e.g. a power source, or alternate coupling) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.  

In regard to claim 14: (New) 
The driving circuit according to claim 12, wherein said control circuit is configured to control said inverting circuit to drive one transmitter-side coupling circuit to operate at one time (Figs 8A, 10, 11, & 12 Items 111a, 111b1, 111b2, Tx1, & Tx2, & Pars. [0077-0078] and [0126-0129] i.e. see chart 8A and further capable with 111a).

In regard to claim 15:  (New) 
The driving circuit according to claim 12, wherein said control circuit (Figs 10, 11, & 12 Item 111a) comprises a configuration interface configured to receive a driving mode of said wireless power transmitter, wherein said control circuit controls said inverting circuit to respectively drive said plurality of transmitter-side coupling circuits to operate for different cycles, in accordance with said driving mode (Figs 6B, 10, 11, & 12 Items 111a, 111b1, 111b2, Tx1, & Tx2, & Pars. [0058] and [0126-0129] i.e. switching cycles may be controlled by controller).

In regard to claim 24: (New) 
A wireless power transmitter, having a plurality of transmitter-side coupling circuits, (Figs 10, 11, & 12 Item A), and a driving circuit for driving said transmitter-side coupling circuits, comprising: an inverting circuit (Figs 10, 11, & 12 Items 111b1 & 111b2) configured to generate an AC current at two output terminals by converting a DC current (Figs 10, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals (Figs 10, 11, & 12 Items 111b1 and 11b2, and Tx1 & Tx2 i.e. illustrated or arrangeable by the fact that all elements are grounded); a control circuit (Figs 10, 11, & 12 Item 111a) configured to control said inverting circuit to generate said AC current having a corresponding frequency for driving one selected transmitter-side coupling circuit (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-; and wherein the remaining transmitter-side coupling circuits are out of operation (Figs 8A, 10, 11, & 12 Items 111a, 111b1, 111b2, Tx1, & Tx2, & Pars. [0077-0078] and [0126-0129] i.e. see chart 8A and further capable with 111a).
In the alternative if Jeong does not explicitly disclose wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals it would have been obvious to one of ordinary skill in the art at the time of the invention to have concluded that the plurality of transmitter-side coupling circuits could have been arranged with a common node other than ground (e.g. a power source, or alternate coupling) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.  

In regard to claim 25: (New) 
The wireless power transmitter of claim 24, wherein said control circuit is configured to control said inverting circuit to drive one transmitter-side coupling circuit to operate at one time (Figs 8A, 10, 11, & 12 Items 111a, 111b1, 111b2, Tx1, & Tx2, & Pars. [0077-0078] and [0126-0129] i.e. see chart 8A and further capable with 111a).

In regard to claim 26: (New) 
A control method for driving a plurality of transmitter-side coupling circuits (Figs 10, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2) having different operation frequencies (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards) coupled in parallel between two output terminals of an inverting circuit of a wireless power transmitter (Figs 10, 11, & 12 Items 111b1 and 11b2, and Tx1 & Tx2 i.e. illustrated or arrangeable by the fact that all elements are grounded), the control method comprising: converting a DC current to generate an AC current with a predetermined frequency in accordance with the operation frequency of one selected transmitter-side coupling circuit 
In the alternative if Jeong does not explicitly disclose wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals it would have been obvious to one of ordinary skill in the art at the time of the invention to have concluded that the plurality of transmitter-side coupling circuits could have been arranged with a common node other than ground (e.g. a power source, or alternate coupling) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.  

In regard to claim 27: (New) 
The control method of claim 26, further comprising detecting whether each of said transmitter-side coupling circuits is electrically coupled to a load which needs electric energy (Figs 9A, 10, 11, & 12 Items S11, S21, Tx1, Tx2, 111b1 & 111b2 & Par. [0080]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305).

In regard to claim 13: (New) 
Jeong discloses the driving circuit according to claim 12.  
However Jeong is vague in its disclosure of wherein the remaining transmitter- side coupling circuits are operated as high-resistance circuits.
Muratov teaches wherein the remaining transmitter- side coupling circuits are operated as high-resistance circuits (Fig. 8 Item 15 & Col. 8 Lines 24-31).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known multi-mode wireless power transmitter as taught by Muratov as this would have yielded the predictable result of reducing noise and improving power transfer capabilities.  

Claims 16 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041).



  (New) 
Jeong discloses the driving circuit according to claim 12, further comprising: a detection circuit (Figs 10, 11, & 12 Item 111d) being configured to correspondingly detect whether a transmitter-side coupling circuit is electrically coupled to a load which needs electric energy(Figs 10, 11, & 12 Items 111a Tx1, Tx2, 111b1 & 111b2), and to provide a detection signal; and wherein said control circuit controls said inverting circuit to drive said transmitter-side coupling circuit to transfer electric energy (Figs 10, 11, & 12 Items 111d, 111a, Tx1, Tx2, 111b1 & 111b2).  
However Jeong does not explicitly disclose a plurality of detection circuits being configured to correspondingly detect whether each of said plurality of transmitter-side coupling circuits is electrically coupled to a load which needs electric energy, and to provide a detection signal; and wherein said control circuit controls said inverting circuit to drive said transmitter-side coupling circuits to transfer electric energy and to receive a corresponding detection signal from a corresponding detection circuit in one cycle, in order to detect a state of said load.
Mizuo teaches a first (Fig. 2 Items 208, 201, 205) and second detection circuit (Fig. 2 Items 208, 202, 205) being configured to detect whether said second transmitter-side coupling circuit (Fig. 2 Item 202) is electrically coupled to a load which needs electric energy or not (Fig. 2 Item 300 & Par. [0046] i.e. load is detected when inductance of coils changes), and to provide a second detection signal (Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Par. [0047]) and to receive a corresponding detection signal from a corresponding detection circuit in one cycle, in order to detect a state of said load (Figs. 2, 3, & 6 Item 201 & 300 S603, S604 and Figs. 2, 3, 6 & 7 Item 202 S601 Pattern T0-T5 = a cycle)).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  


In regard to claim 21:  (New) 
Modified Jeong further discloses the driving circuit according to claim 16, wherein said detection circuit detects said load by at least one of detecting fluctuation in said corresponding transmitter-side coupling circuit, and receiving a signal from a communication module under a short-range wireless communication protocol (Mizuo: Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Pars. [0040] i.e. NFC & [0047]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041).

In regard to claim 17: (New) 
Jeong discloses the driving circuit according to claim 12, wherein when said selected transmitter-side coupling circuit is detected to be electrically coupled to a load which needs electric energy (Figs 9A, 10B, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), said control circuit (Figs 10, 11, & 12 Item 111a) is configured to control said inverting circuit to drive said transmitter-side coupling circuit to transfer electric energy (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards). 
However Jeong does not explicitly disclose powering until said load is disconnected or does not need electric energy, and to drive a next transmitter-side coupling circuit to transfer electric energy in next one cycle.
Mizuo teaches wherein when said selected transmitter-side coupling circuit is detected to be electrically coupled to a load which needs electric energy (Mizuo: Figs. 2 & 3 Items 300, 208, 201, 202, & 205), powering until said load is disconnected or does not need electric energy (Mizuo: Figs. 2, 3, & 6 Item 201 & 300 S603, S604), and to drive a next transmitter-side coupling circuit (Mizuo: Fig. 2 Item 208 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041).

In regard to claim 18: (New) 
Jeong discloses the driving circuit according to claim 12, wherein when said selected transmitter-side coupling circuit is electrically coupled to a load which needs electric energy (Figs 9A, 10B, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), said control circuit (Figs 10, 11, & 12 Item 111a) is configured to control said inverting circuit to drive said transmitter-side coupling circuit to transfer electric energy (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards).
However Jeong does not explicitly disclose the transfer of electric energy is to be continuous for a predetermined number of cycles, and to drive a next transmitter-side coupling circuit to transfer electric energy in next one cycle.
Mizuo teaches the transfer of electric energy is to be continuous for a predetermined number of cycles (Mizuo: Figs. 2 & 7 Items T0-T5), and to drive a next transmitter-side coupling circuit (Mizuo: Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Pars. [0040] i.e. NFC & [0047]) to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041).

In regard to claim 19: (New) 
Jeong discloses the driving circuit according to claim 12.  
However Jeong does not explicitly disclose wherein said control circuit turns off switches of said inverting circuit for a predetermined reset time before switching said transmitter-side coupling circuit.
Mizuo teaches wherein said control circuit (Mizuo: Item 205) turns off switches of said inverting circuit for a predetermined reset time before switching said transmitter-side coupling circuit (Mizuo: Figs. 2, 3, 5, 6, 7, 10 Items 201, 202, & T0-T1 i.e. predetermined and adjustable patterns).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041).

In regard to claim 20: (New) 
Jeong discloses the driving circuit according to claim 12.  
However Jeong does not explicitly disclose wherein when none of said transmitter-side coupling circuits is electrically coupled to said load which needs electric energy, said control circuit controls said wireless power transmitter in a standby state for a predetermined time period.
Mizuo teaches wherein when none of said transmitter-side coupling circuits is electrically coupled to said load which needs electric energy (Mizuo: Figs. 5 & 6 Items 201, 202, 300), said control circuit (Mizuo Item 205) controls said wireless power transmitter in a standby state for a predetermined time period (Mizuo: Figs. 2, 3, 6, & 10 Items 201 & 202 and T0-T5 i.e. any time period were no power is provided e.g. T0).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Kanno et al. (US 2015/0115730).

In regard to claim 22: (New) 
Jeong discloses the driving circuit according to claim 12.  

Kanno teaches a DC-DC converter (Fig. 1 Item 21) being electrically coupled between power supply terminals (Fig. 1 Item 1) and input terminals of said inverting circuit (Fig. 1 Item 22), and being configured to adjust an input voltage of said inverting circuit (Fig. 1 Items 21 & 22).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with the known wireless power transmission system as taught by Kanno as doing do would have yielded the predictable results of greater control over the amount of power to be provided wirelessly.  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041) as applied to claim 20 above, and further in view of Kanno et al. (US 2015/0115730).

In regard to claim 23:  (New) 
Modified Jeong further discloses the driving circuit according to claim 20.  
However modified Jeong does not explicitly disclose wherein said DC-DC converter is configured to adjust an input voltage of said inverting circuit to have different values when said inverting circuit is switched to drive said transmitter-side coupling circuits (Kanno Fig. 11 & Par. [0055] i.e. safe method of driving multiple coils).
Kanno teaches a DC-DC converter (Fig. 1 Item 21) is configured to adjust an input voltage of said inverting circuit to have different values when said inverting circuit is switched to drive said transmitter-side coupling circuits (Fig. 11 & Par. [0055] i.e. safe method of driving multiple coils).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong as modified by Mizuo with the known wireless power transmission system as taught by Kanno as doing do would have yielded the predictable results of even more control over the amount of power to be provided wirelessly.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041).

In regard to claim 28: (New) 
Jeong discloses the control method of claim 26, further comprising driving one transmitter- side coupling circuit which is detected to be electrically coupled to a load which needs electric energy (Figs 9A, 10B, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), to transfer electric energy (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards).  
However Jeong does not explicitly disclose powering until said load is disconnected or does not need electric energy, and to drive a next transmitter-side coupling circuit to transfer electric energy in next one cycle.
Mizuo teaches wherein when said selected transmitter-side coupling circuit is detected to be electrically coupled to a load which needs electric energy (Mizuo: Figs. 2 & 3 Items 300, 208, 201, 202, & 205), powering until said load is disconnected or does not need electric energy (Mizuo: Figs. 2, 3, & 6 Item 201 & 300 S603, S604), and to drive a next transmitter-side coupling circuit (Mizuo: Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Pars. [0040] i.e. NFC & [0047]) to transfer electric energy in next one cycle (Mizuo: Figs. 2, 3, 6 & 7 Item 202 S601 Pattern T0-T5 = a cycle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this .  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041).

In regard to claim 29: (New) 
Jeong discloses the control method of claim 26, further comprising driving one transmitter- side coupling circuit which is detected to be electrically coupled to a load which needs electric energy (Figs 9A, 10B, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2) to transfer electric energy (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards).
However Jeong does not explicitly disclose the transfer of electric energy is to be continuous for a predetermined number of cycles, and to drive a next transmitter-side coupling circuit to transfer electric energy in next one cycle.
Mizuo teaches the transfer of electric energy is to be continuous for a predetermined number of cycles (Mizuo: Figs. 2 & 7 Items T0-T5), and to drive a next transmitter-side coupling circuit (Mizuo: Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Pars. [0040] i.e. NFC & [0047]) to transfer electric energy in next one cycle (Mizuo: Figs. 2, 3, 6 & 7 Item 202 S601 Pattern T0-T5 = a cycle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Mizuo (US 2010/0188041).

In regard to claim 30: (New) 
Jeong discloses the control method of claim 26.  
 However Jeong does not explicitly disclose further comprising controlling said wireless power transmitter to be in a standby state for a predetermined time period when none of said transmitter-side coupling circuits is detected to be electrically coupled to a load which needs electric energy.
Mizuo teaches wherein when none of said transmitter-side coupling circuits is electrically coupled to said load which needs electric energy (Mizuo: Figs. 5 & 6 Items 201, 202, 300), said control circuit (Mizuo Item 205) controls said wireless power transmitter in a standby state for a predetermined time period (Mizuo: Figs. 2, 3, 6, & 10 Items 201 & 202 and T0-T5 i.e. any time period were no power is provided e.g. T0).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Kanno et al. (US 2015/0115730).

In regard to claim 31: (New) 
Jeong discloses the control method of claim 26.  

Kanno teaches a DC-DC converter (Fig. 1 Item 21) being electrically coupled between power supply terminals (Fig. 1 Item 1) and input terminals of said inverting circuit (Fig. 1 Item 22), and being configured to adjust an input voltage of said inverting circuit (Fig. 1 Items 21 & 22).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with the known wireless power transmission system as taught by Kanno as doing do would have yielded the predictable results of greater control over the amount of power to be provided wirelessly.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please see attached form PTO-892*.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
2/25/2021